Citation Nr: 0638557	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of poliomyelitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had active duty from February 1948 to November 
1951.  He was awarded the Korean Service Medal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was remanded to the RO in November 2003 and April 
2005 for additional development. 


FINDINGS OF FACT

1.  The poliomyelitis is not active and the residuals of 
poliomyelitis are manifested by slight muscle weakness in the 
upper and lower extremities.  

2.  The competent medical evidence of record indicates that 
the sensory impairment of the upper and lower extremities is 
more likely related to the veteran's peripheral neuropathy 
and is not due to the post polio syndrome.  

3.  The competent medical evidence of record indicates that 
the impairment in the veteran's mental and cognitive 
functioning is more likely related to the veteran's dementia 
and is not due to the post polio syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of poliomyelitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.73, 4.124a, Diagnostic 
Codes 5301-5318, 8011 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in December 2003, February 
2004, August 2004, and May 2005.  The letters notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in December 2003, February 2004, August 2004, and May 2005.  
After the VCAA notice was provided, the veteran had over one 
year to respond to the notice and submit additional evidence 
in support of his claim.  The claim was readjudicated in July 
2006.  The Board points out that the veteran has not alleged 
any prejudice.  The Board finds that the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria.  The veteran was not notified as to element 
(5), effective date.  The Board notes that whatever effective 
date is assigned by the RO is an appealable issue.  The 
record fails to show prejudicial error as to timing or 
content of the VCAA notice.    

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  Private 
medical records and statements by Drs. S.R., D.Q., and T.S. 
are associated with the claims folder.  VA treatment records 
from the Southern Colorado VA health care system dated from 
1998 to December 2004 are associated with the claim folder.  
The veteran was afforded VA neurological examinations in 
December 2000, January 2004, and May 2005 in order to 
evaluate the nature and severity of the service-connected 
disability.     

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Anterior poliomyelitis is rated 100 percent when it is an 
active febrile disease.  Otherwise, it is rated based on 
residuals, with a minimum 10 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8011.  

A note following Diagnostic Codes 8000 through 8025 indicates 
that it is required for the minimum rating for residuals that 
there be ascertainable residuals.  Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached 
on the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  The 
note further provides that it is of exceptional importance 
that when ratings in excess of prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  

The Schedule generally provides that neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory or 
mental function.  This includes complete or partial loss of 
use of one or more extremities and disturbances of gait.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  Partial loss of use of one 
or more extremities from neurological lesions should be rated 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. §§ 4.120, 4.124a.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

In the present case, the competent medical evidence of record 
shows that the veteran's polio is not an active febrile 
disease, and thus residuals of polio are to be identified and 
rated separately.  A minimum 10 percent rating is currently 
assigned the residuals of poliomyelitis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8011.  As noted above, the Schedule generally 
provides that neurological conditions and their residuals may 
be rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory or mental function.  38 C.F.R. 
§§ 4.120, 4.124a.  It is of exceptional importance that when 
ratings in excess of prescribed minimum ratings [under 
Diagnostic Code 8011] are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  See Note following 
Diagnostic Codes 8000 through 8025. 

The competent evidence of record establishes that the veteran 
has some motor weakness of the upper and lower extremities 
which is attributed to the service-connected residuals of the 
poliomyelitis.  The medical evidence of record establishes 
that polio is primarily a motor symptom and does not cause or 
have sensory abnormalities.  See the December 2000 and 
January 2004 VA neurological examination reports.  The 
medical evidence of record establishes that the service-
connected post polio syndrome as likely as not causes the 
motor weakness in all extremities.  

The Board notes that the appropriate diagnostic codes for 
rating motor weakness are the diagnostic codes for rating 
muscle injuries.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56.  The applicable diagnostic codes for rating 
muscle weakness (muscle injury) to the upper and lower 
extremities are Diagnostic Codes 5301 to 5309, for rating 
muscle injuries to the shoulder girdle, arm, forearm, and 
hand, and Diagnostic Codes 5310 to 5318, for rating muscle 
injuries to the foot, leg, pelvic girdle, and thigh.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5318.  

The competent evidence of record establishes that the motor 
weakness of the muscles of the upper or lower extremities is 
mild or slight.  The December 2000 VA examination report 
indicates that the veteran appeared to have some proximal 
weakness in both arms and legs.  The examiner noted that 
motor examination was difficult to evaluate due to give way 
weakness.  Testing revealed weakness of hip flexion which was 
4/5 on the left and 4+/5 on the right.  There was proximal 
weakness of the deltoids which was 5-/5 bilaterally.  The 
examiner stated that there was no other true weakness.  A 
February 2002 evaluation report by Dr. T.S.  indicates that 
there was normal motor tone with 4/5 strength in the 
bilateral upper and lower extremities.  The January 2004 VA 
examination report indicates that motor examination revealed 
decreased tone in the arms.  There was no clear atrophy.  It 
was noted that the thinning of the muscles of the hands and 
legs were due to aging.  There was definite proximal weakness 
in the deltoids and hip flexion.  Motor examination revealed 
that grip, biceps, and triceps strength was probably normal.  
Motor examination of the legs revealed hip flexion was 4/5, 
extension of the knees was 4+/5, dorsiflexion of the feet was 
4+/5, eversion of the feet was 4/5, extension of the feet was 
4+/5, and curling of the toes was 4/5.  The May 2005 VA 
examination report indicates that motor examination revealed 
that grip strength was 4+/5, biceps strength was 4+/5 on the 
right and 4/5 on the left, deltoids strength was 4/5 on the 
left and 4+/5 on the right, triceps strength was 4+/5 on the 
right and 4/5 on the left, hip flexion was 4+/5 on the right 
and 4/5 on the left, extension of the knee was 4+/5 
bilaterally, dorsiflexion of the foot was 4/5 bilaterally, 
and extension and eversion of the toes was 4/5 bilaterally.  

Based upon the findings of the VA examinations, the motor 
weakness of the muscles of the upper and lower extremities 
due to residuals of poliomyelitis is slight or mild.  Motor 
examination results fall in the range of 4/5 to 5/5.  Under 
the Diagnostic Codes 5301 to 5318, the disability rating for 
slight muscle disability is zero percent.  In order for a 
compensable rating to be assigned under these codes, there 
must be moderate muscle injury, and this is not shown in this 
case.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5318.    

The competent evidence of record shows that the veteran's 
sensory impairment is not related to the service-connected 
residuals of poliomyelitis.  The December 2000 VA examination 
report indicates that the examiner noted that the veteran had 
sensory complaints, but polio is a motor only problem.  The 
January 2004 VA examination report indicates that the 
examiner noted that polio is primarily a motor symptom and 
does not have sensory abnormalities.  The May 2005 VA 
examination report indicates that the examiner opined that 
the veteran's problems with balance and loss of sensation in 
the hands and feet are secondary to the peripheral neuropathy 
and are not due to the polio.  Therefore, a higher disability 
evaluation based upon sensory impairment is not warranted, 
since this impairment is not due to the service-connected 
residuals of poliomyelitis.  

The competent evidence of record establishes that the 
impairment in the veteran's mental function is not related to 
the service-connected residuals of poliomyelitis.  The 
January 2004 VA examination report indicates that the 
examiner opined that the veteran's cognitive difficulties 
were not related to polio.  The May 2005 VA examination 
report indicates that the examiner opined that the veteran's 
confusion was secondary to dementia and was not due to polio.  
The examiner noted that cognitive difficulties are not 
affected by polio.  A November 2004 VA treatment record 
reflects a diagnosis of dementia, Alzheimer's type.  
Therefore, a higher disability evaluation based upon any 
impairment in mental or cognitive functioning is not 
warranted, since this impairment is not due to the service-
connected residuals of poliomyelitis.  

In conclusion, a disability evaluation in excess of 10 
percent is not warranted for the service-connected residuals 
of poliomyelitis.  The Board acknowledges the veteran's 
overall disability picture.  However, medical examiner's have 
indicated that the service-connected poliomyelitis is 
responsible for the muscle weakness, and clinical testing of 
the upper and lower extremities shows an approximate 20 
percent decrease in muscle strength.  The Board views these 
clinical test results as indicative of no more than a slight 
decrease in muscle strength, rather than a moderate decrease.  
As such, there is no basis for assigning separate compensable 
ratings for the upper and lower extremities.  The 
preponderance of the evidence is against the claim, and the 
claim is denied.  The Board stresses that it is only the 
disability resulting from the service-connected poliomyelitis 
that is being considered.  The veteran may always advance a 
new claim for an increased rating if the residuals of this 
service-connected disability increase in severity in the 
future. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of poliomyelitis is denied.  



____________________________________________
ALAN S.PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


